WALDEN, Judge,
dissenting:
The mother of R.W.H. appeals from a final judgment permanently committing her son, R.W.H. (born in 1972), to the Florida Department of Health and Rehabilitative Services (HRS) for subsequent adoption.
I would reverse because, in my opinion, the evidence before the trial court was not clear and convincing. In addition, I feel that the mother should not be permanently deprived of the custody of her son without at least a psychiatric evaluation, which evaluation was contemplated by the agreement between HRS and the mother. Finally, while the mother did not exactly complete the performance agreement, I feel that her efforts, under the circumstances, were sufficient to merit at least one more opportunity to comply. Hopefully, HRS would affirmatively aid and encourage the mother in that direction.
I would reverse and remand with instructions to extend the compliance date of the Performance Agreement for a reasonable period, with further instructions that HRS provide for a psychiatric evaluation of both the mother and R.W.H.